 1
 2
 3
 4
 5
 6
 7
 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    TONY BLACKMAN,                                     No. 2:18-cv-3273-MCE-EFB P
12                       Plaintiff,
13           v.                                          ORDER
14    L. SKELTON, et al.,
15                       Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On April 18, 2019, the Magistrate Judge filed Findings and Recommendations (“F&Rs”)

21   herein which were served on Plaintiff and which contained notice that any objections to the F&Rs

22   were to be filed within fourteen days. ECF No. 8. Plaintiff has not filed objections to the F&Rs.

23          The Court presumes that any findings of fact are correct. See Orand v. United States, 602

24   F.2d 207, 208 (9th Cir. 1979). The Magistrate Judge’s conclusions of law are reviewed de novo.

25   See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir. 1983). The Court has

26   reviewed the file and finds the F&Rs to be supported by the record and by the Magistrate Judge’s

27   analysis. Accordingly, IT IS HEREBY ORDERED that:

28   ///
                                                         1
 1          1. The F&Rs filed April 18, 2019 (ECF No. 8), are ADOPTED in full;
 2          2. Plaintiff’s application to proceed in forma pauperis (ECF No. 2) is DENIED; and
 3          3. Plaintiff is ordered to pay the $400 filing fee within fourteen days from the date of this
 4   Order and is warned that failure to do so will result in the dismissal of this action.
 5          IT IS SO ORDERED.
 6   Dated: June 17, 2019
 7
 8
 9
10
11
12
13
14
15
16

17
18
19

20
21
22
23
24
25
26
27
28
                                                         2
